Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to Applicant’s filing dated 07/18/2022. Claims 1-9 are currently pending.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 07/18/2022 has been considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority for Application No. JP2016237834, filed on 12/07/2016.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
            Claims 1-9 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3, 6-9, 12 and 14 of US Patent No. 11,458,982 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because all sets of claims are directed to a drive mode switch control device for a vehicle configured to control a drive mode switch between a driver and an autonomous drive function and have overlapping limitations. All limitations of the instant claims are substantially covered in claims 1-3, 6-9, 12 and 14 of US Patent No. 11,458,982 B2. However, certain language has been removed from the above issued Patents. Therefore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.

Claim 1 of 17866608
Claim 1 of US Patent 11458982B2
A drive mode switch control device for a vehicle configured to control a drive mode switch between a driver and an autonomous drive function, the vehicle including the autonomous drive function configured to perform a drive operation instead of the driver, the drive mode switch control device comprising:
A drive mode switch control device for a vehicle configured to control switching a drive mode between a driver control of the vehicle and an autonomous drive function, the vehicle including the autonomous drive function configured to perform a drive operation instead of the driver, the drive mode switch control device comprising:
an operation information acquisition unit configured to acquire operation information related to drive operations input by the driver
a processor configured to acquire operation information related to drive operations input by the driver
a drive state switch unit configured to switch a drive state among at least an autonomous drive state, a manual drive state, and a coordination drive state
switch a drive state among at least an autonomous drive state, a manual drive state, and a coordination drive state
an operation detection unit configured to detect an input of a first driving operation and an input of a second driving operation based on the operation information, in response to the drive state not being in the manual drive state
detect an input of a first driving operation and an input of a second driving operation based on the acquired operation information, in response to the drive state not being in the manual drive state
wherein in the autonomous drive state, a travel of the vehicle is controlled by the autonomous drive function, in the manual drive state, the travel of the vehicle is controlled by the driver, in the coordination drive state, the travel of the vehicle is controlled by coordinating a control of the autonomous drive function and the drive operations of the driver
wherein in the autonomous drive state, a travel of the vehicle is controlled by the autonomous drive function, in the manual drive state, the travel of the vehicle is controlled by the driver, in the coordination drive state, the travel of the vehicle is controlled by coordinating a control of the autonomous drive function and the drive operations of the driver
the first driving operation is a driving operation input to a first operation target in the vehicle by the driver
the first driving operation is a driving operation input to a first operation target in the vehicle by the driver and detected by a first sensor
the drive state switch unit switches the drive state from the autonomous drive state to the coordination drive state in response to detecting the first driving operation
the processor is further configured to switch the drive state from the autonomous drive state to the coordination drive state in response to detecting the first driving operation
and the drive state switch unit switches the drive state from the coordination drive state to the manual drive state in response to detecting the second driving operation.
and switch the drive state from the coordination drive state to the manual drive state in response to detecting the second driving operation
Claims 7, 8 and 9 of 17866608
Claim 9 of US Patent 11458982 B2
A drive mode switch control device for a vehicle configured to control a drive mode switch between a driver and an autonomous drive function, the vehicle including the autonomous drive function configured to perform a drive operation instead of the driver, the drive mode switch control device comprising
A drive mode switch control method for a vehicle configured to control switching a drive mode between a driver control of the vehicle and an autonomous drive function, the vehicle including the autonomous drive function configured to perform a drive operation instead of the driver, and the drive mode switch control method being executed by at least one processing unit, the drive mode switch control method comprising
an operation information acquisition unit configured to acquire operation information related to drive operations input by the driver
acquiring operation information related to drive operations input by the driver
an operation detection unit configured to detect an input of a first driving operation and an input of a second driving operation based on the operation information, in response to the drive state not being in the manual drive state
detecting a first driving operation input by the driver based on the acquired operation information, in response to the vehicle not being in a manual drive state
wherein in the autonomous drive state, a travel of the vehicle is controlled by the autonomous drive function, in the manual drive state, the travel of the vehicle is controlled by the driver, in the coordination drive state, the travel of the vehicle is controlled by coordinating a control of the autonomous drive function and the drive operations of the driver
wherein in the autonomous drive state, a travel of the vehicle is controlled by the autonomous drive function, in the manual drive state, the travel of the vehicle is controlled by the driver, in the coordination drive state, the travel of the vehicle is controlled by coordinating a control of the autonomous drive function and the drive operations of the driver
the first driving operation is a driving operation input by the driver
the first driving operation is a driving operation input to a first operation target in the vehicle by the driver
	



These are the corresponding dependent claims:
17866608 dependent claims
US Patent 11458982B2 dependent claims
2- wherein the drive state switch unit starts switching the drive state from the coordination drive state to the manual drive state when the operation detection unit detects the second driving operation.
2- wherein the processor is further configured to start switching the drive state from the coordination drive state to the manual drive state in response to executing a detection determination of the second driving operation.
3- wherein the drive state switch unit starts switching the drive state from the coordination drive state to the manual drive state when the second operation continues to exceed a predetermined switch standby time after the operation detection unit detects the second driving operation.
3- wherein the processor is further configured to start switching the drive state from the coordination drive state to the manual drive state in response to the second driving operation continuing to exceed a predetermined switch standby time after executing a detection determination of the second driving operation.
4- a drive mode switch request unit configured to request, to the driver, the drive mode switch from the autonomous drive function to the driver, wherein: the drive state switch unit switches the drive state to an autonomous retraction state when the operation detection unit does not execute the detection determination of the second driving operation in a request execution time for the drive mode switch defined by the drive mode switch request unit; and in the autonomous retraction state, the vehicle is caused to stop at a stop position searched by the autonomous drive function.
7- wherein the processor is further configured to request the driver to switch the drive mode from the autonomous drive function to the driver control of the vehicle, switch the drive state to an autonomous retraction state in response to not executing a detection determination of the second driving operation within a request execution time for switching the drive mode, and in response to being in the autonomous retraction state, stop the vehicle at a stop position determined by the autonomous drive function.


5- wherein the drive state switch unit switches the drive state from the coordination drive state to the autonomous drive state when the drive mode switch request unit does not request the drive mode switch and a predetermined restart standby period elapses without the detection determination of the second driving operation after the drive state switch unit switches the drive state to the coordination drive state based on the detection determination of the first driving operation.
8- wherein the processor is further configured to switch the drive state from the coordination drive state to the autonomous drive state in response to not requesting the driver to switch the drive mode from the autonomous drive function to the driver control of the vehicle and a predetermined restart standby period elapsing without the detection determination of the second driving operation after switching the drive state to the coordination drive state based on a detection determination of the first driving operation.
6- wherein in response to the vehicle being in the coordination drive state and a first drive force input from the autonomous drive function being greater in magnitude than a second drive force input from the driver, the vehicle is controlled in the coordination drive state with the first drive force input, and in response to the vehicle being in the coordination drive state and the second drive force input from the driver being greater in magnitude than the first drive force input from the autonomous drive function, the driver is allowed to control the vehicle in the coordination drive state with the second drive force input.
1- in response to the vehicle being in the coordination drive state and a first drive force input from the autonomous drive function being greater in magnitude than a second drive force input from the driver, the processor is further configured to control the vehicle in the coordination drive state with the first drive force input, and in response to the vehicle being in the coordination drive state and the second  drive force input from the driver being greater in magnitude than the first drive force input from the autonomous drive function, the processor is further configured to allow the driver to control the vehicle in the coordination drive state with the second drive force input.



This is a non-provisional nonstatutory double patenting rejection (anticipatory type) rejection because the patentably indistinct claims have been patented.
	

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the Double Patenting set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                                                                                                                                                                                                        
/IG T AN/Primary Examiner, Art Unit 3662